Citation Nr: 1731472	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinea (claimed as skin rash and bumps on leg), to include as secondary to an acquired psychiatric disorder.

2. Entitlement to service connection for bilateral periorbital tic with twitching, to include as secondary to an acquired psychiatric disorder.

3. Entitlement to an initial compensable disability rating for alopecia areata.

4. Entitlement to an increased rating in excess of 20 percent for residuals of a left knee injury with prepatellar bursitis, from September 16, 2015, forward.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant, K. F., and A. F.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to August 2007.

The issues of entitlement to service connection for tinea (claimed as skin rash and bumps on leg), to include as secondary to an acquired psychiatric disorder; entitlement to service connection for bilateral periorbital tic with twitching, to include as secondary to an acquired psychiatric disorder; and entitlement to an initial compensable disability rating for alopecia areata come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. The issue of entitlement to an increased rating in excess of 20 percent for residuals of a left knee injury with prepatellar bursitis, from September 16, 2015, forward, is before the Board on appeal from a September 2015 rating decision of the VA RO in Waco, Texas. Jurisdiction currently resides at the RO in Waco, Texas. 

The issues of entitlement to service connection for tinea (claimed as skin rash and bumps on leg), to include as secondary to an acquired psychiatric disorder; entitlement to service connection for bilateral periorbital tic with twitching, to include as secondary to an acquired psychiatric disorder; and entitlement to an initial compensable disability rating for alopecia areata were previously remanded by the Board in January 2017. As will be discussed further below, pertaining to the issue of entitlement to an initial compensable disability rating for alopecia areata, the Board finds that there has been substantial compliance with its previous remand directives and the matter is now appropriately before the Board for adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998). However, pertaining to the remaining issues, the Board finds that additional development and adjudication is necessary. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2016. The record contains a transcript of that hearing.

The Veteran has a pending claim for entitlement to service-connection for an acquired psychiatric disorder, claimed as depression and PTSD, to include as secondary to service-connected left knee disability. In July 2010, the Veteran was afforded a hearing on this issue before another VLJ. In a December 2013 decision, the Board remanded the Veteran's claim for further evidentiary development, and thereafter, readjudication of the claim. Additionally, in an October 2015 decision, the Board remanded the Veteran's claim of entitlement to a waiver of the recovery of Post-9/11 (Chapter 33) benefits in the amount of $290, to include the validity of the debt, for the Veteran to be afforded a Travel Board hearing as to this claim. Although the record reveals that the RO has begun development on the remanded claims, the RO has not completed development as to either of these claims as outlined in the Board remand instructions, and so those issues have not yet been returned to the Board for further action. The prior December 2013 and October 2015 remands with regard to those issues are therefore referred to the RO for appropriate action. 

The issue of entitlement to a clothing allowance has been raised by the record in a statement dated November 2015, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. §19.9(b)(2016).

The Board has reviewed the record maintained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issues of entitlement to service connection for tinea (claimed as skin rash and bumps on leg), to include as secondary to an acquired psychiatric disorder; entitlement to service connection for bilateral periorbital tic with twitching, to include as secondary to an acquired psychiatric disorder; and entitlement to an increased rating in excess of 20 percent for residuals of a left knee injury with prepatellar bursitis, from September 16, 2015, forward, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Alopecia areata is manifested by hair loss only affecting the scalp.


CONCLUSION OF LAW

The criteria for an initial compensable rating for alopecia have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7831 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran. August 2009 and February 2010 letters notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Further, the appeal for increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records, lay statements, private treatment records, Social Security Administrations (SSA) records, and military personnel records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159 (c)(4). In this case, the Veteran was scheduled for VA examinations in March 2009 and January 2017. The examiners noted a review of the Veteran's claims file, reported history, and performed physical examinations. Furthermore, the examinations addressed the appropriate criteria pursuant to the Diagnostic Code (DC). The Board finds the examination reports to be a thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for increased rating. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II. Compliance with Stegall

As noted in the Introduction, the issue of entitlement to a compensable initial rating for alopecia areata was previously remanded by the Board in January 2017. 

In the January 2017 Board remand, the RO was instructed to obtain SSA records, and associate such with claims file. Accordingly, the electronic claims file includes SSA records, received in January 2017.

Additionally, the January 2017 Board remand directed the RO to afford the Veteran a VA skin examination for his alopecia areata. Accordingly, the Veteran was afforded a VA examination of his alopecia areata in January 2017. As directed, the examiner provided a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to alopecia areata. Thus, the examination addressed the appropriate criteria and the Board finds the examination report to be adequate.

Last, as directed by the remand, the RO readjudicated the claim and provided the Veteran and his representative an April 2017 Supplemental Statement of the Case (SSOC).

Thus, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Increased Rating of Alopecia Areata

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014). Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion. Schafrath, 1 Vet. App. at 594.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied. Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under the rating criteria for the skin, the Veteran's alopecia areata is currently rated noncompensably (zero percent) disabling under DC 7831. The Veteran contends that his alopecia warrants a compensable rating and is more severe than currently evaluated.

A noncompensable rating is warranted for alopecia areata manifested by loss of hair limited to scalp and face; and a 10 percent rating is warranted for loss of all body hair. See 38 C.F.R. § 4.118, DC 7831 (2016).

The Veteran was afforded a VA examination in March 2009. The examiner, upon physical examination, noted a large irregular patch of hair regrowth measuring about a quarter of an inch on the vertex to the anterior scalp. The examiner reported a total body surface area of 4 percent, and exposed body surface area involved is 6 percent. The examiner further noted that there is no evidence of hair loss anywhere other than his scalp. His body hair is normal in quantity and density. No scarring was reported and the examiner reported an assessment of alopecia areata with regrowth.

At the June 2016 Travel Board Hearing, the Veteran testified that his hair is not growing back, and the VLJ noted for the record that the Veteran appeared to be "bald above the side hair lines." The Veteran further testified that baldness does not run in his family. The Veteran noted a worsening since his examination in 2009, but stated that the hair loss is just on his head.

The Veteran was afforded an additional VA examination in January 2017. The examiner, upon physical examination, noted hair loss on the scalp, and only on the scalp, with no associated rash on the scalp, no pain in the scalp or redness, no scarring, no history of connective tissue disease such as lupus, and no family history of hair loss. The examination report indicates that the hair loss on the scalp is asymptomatic, without pain or itching; and the Veteran was not treated with oral or topical medications in the past 12 months. The examiner noted alopecia areata with hair loss limited to scalp and fact. The examination report indicates "symmetrical hair loss over the vertex of his head and parietal areas without associated rash, erythema, pustules, or papules. There is no follicular plugging, and there are no areas of scarring, hyper- or hypopigmentation."

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a 10 percent rating for alopecia have not been met or approximated for the entire period on appeal. As detailed above, the Veteran's alopecia is manifested by loss of hair limited to the scalp. The medical evidence does not reflect, and the Veteran does not argue, hair loss affecting other parts of the body. The Veteran has only voiced complaints of hair loss affecting the scalp. The evidence of record, therefore, contains no probative medical or lay evidence to support a compensable disability rating. Thus, the preponderance of the evidence is against the claim, and the criteria for a compensable evaluation under DC 7831 have not been met. 

As will be discussed in greater detail below where, as here, the disability for which service connection is in effect is specifically listed in a DC, the disability should be rated under that DC and not under another DC by analogy. See Copeland v. McDonald, 27 Vet. App. 333 (2015). As DC 7831 is specifically for rating alopecia areata, further consideration of the DCs in 38 C.F.R. § 4.118 are not warranted.

In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's alopecia for any period under appeal.

IV. Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1) (2015). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected alopecia is inadequate. A comparison between the level of severity and symptomatology of the Veteran's alopecia disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

As to the Veteran's alopecia, his primary complaint is symptomatic hair loss to the scalp that causes his hair to not grow in as it used to, for him to be unable to style his hair as before, and embarrassment that causes him to wear a cap on his head often. This is precisely the symptomatology contemplated under DC 7831. For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted. See 38 C.F.R. 3.321 (b)(1)

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected residuals of left knee injury, lateral instability of the left knee, and alopecia areata. However, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Finally, the Board notes that he Veteran or the record does not reasonably raise the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought. See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009). Therefore, the consideration of entitlement to TDIU is not raised by the record.


ORDER

Entitlement to an initial compensable disability rating for alopecia areata is denied.


REMAND

After a review of the record, the Board finds that a remand is necessary for the remaining issues on appeal, in order to fully satisfy VA's duty to assist.

I. Service Connection

The Veteran asserts that his current bilateral periorbital tic with twitching and his tinea, claimed as skin rash and bumps on leg, are the result of his active duty service, to include as secondary to his acquired psychiatric disability. The Board specifically notes that the Veteran is already service-connected for alopecia areata.

A. Tinea

The Board remands the issue of entitlement to service connection for tinea, claimed as skin rash and bumps on leg, for a VA examination. While the Veteran has been afforded VA examinations of his skin, which specifically addressed the Veteran's alopecia areata, the Veteran has not been afforded a VA examination of his tinea. 

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon V. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83.

In this case, the Veteran's service treatment record indicates a left groin rash, diagnosed as tinea, in February 2009. The Veteran asserts that his skin rash has been present ever since he got out of service. The Veteran also contends that his rash has worsened over the years and, therefore, claims his service connection secondary to acquired psychiatric disorder. Thus, the Board remands this matter for a VA examination in accordance with McLendon; and upon appeal, the Board directs the RO to schedule the Veteran for a VA examination, and requests a clarification of the Veteran's diagnosis and an opinion as to the etiology of any skin diagnosis, other than alopecia areata, found. 

Last, the Board notes that resolution of the claim of service connection for an acquired psychiatric disorder, to include PTSD, may have an impact on the appellant's claim for service connection of tinea, claimed as skin rash and bumps on leg, and, therefore, the issues are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). Thus, after completion of the above directed VA examination, the Board directs the RO to hold the matter in abeyance pending final adjudication of the Veteran's claim for an acquired psychiatric disorder, to include PTSD, which is before another VLJ. 

B. Bilateral Periorbital Tic with Twitching

The Board remands this matter for an addendum opinion regarding the etiology of the Veteran's bilateral periorbital tic with twitching. The Veteran was afforded a VA examination in March 2009. The examiner noted a diagnosis of "tick[sic] of both periorbital areas secondary to depression and anxiety." However, the examiner failed to opine as to whether the Veteran's diagnosed bilateral periorbital tic with twitching is the result of or is otherwise related to the Veteran's active duty service. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, the Board remands this matter for an addendum opinion.

Again, the Board notes that resolution of the claim of service connection for an acquired psychiatric disorder, to include PTSD, may have an impact on the appellant's claim for service connection of bilateral periorbital tic with twitching, and, therefore, the issues are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). Thus, after the above directed VA addendum opinion has been furnished, the Board directs the RO to hold the matter in abeyance pending final adjudication of the Veteran's claim for an acquired psychiatric disorder, to include PTSD, which is before another VLJ. 

II. Increased Rating 

The Veteran contends that his current residuals of a left knee injury warrants a disability rating in excess of 20 percent.
In a February 2017 VA Form 9, the Veteran asserts that there has been a worsening of his knee disability. The Veteran reports increase pain and difficulty walking. The Veteran was last afforded a VA examination of his knee in September 2015. Therefore, because the Veteran asserts a worsening of his condition since the last VA examination, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of his left knee disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

According to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. 

Therefore, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination to determine the current nature and severity of the Veteran's knee disability, and to provide range of motion testing active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joints.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the electronic claims file any updated VA and/or private treatment records.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's tinea, claimed as skin rash and bumps on leg. The examiner should be given access to the Veteran's Virtual VA/VBMS records, and a copy of this remand. It must be stated in the report that a review of the file was conducted.

After a review of the claims file, the examiner is asked to opine as to the following:

(a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinea, claimed as skin rash and bumps on leg, is the result of or otherwise related to the Veteran's active service?

(b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinea, claimed as skin rash and bumps on leg, is proximately due to or the result of an acquired psychiatric disorder, to include PTSD? 

The Board specifically notes that the Veteran is already service-connected for alopecia areata.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. After undertaking the development listed under directive (1), obtain an addendum opinion from the VA examiner who provided the March 2009 VA examination, or another appropriate medical physician if the examiner is unavailable, to opine as to the etiology of the Veteran's bilateral periorbital tic with twitching. The claims file, to include this remand, must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer should answer the following question:

(a) The examiner is asked to opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral periorbital tic with twitching, is the result of or otherwise related to the Veteran's active service?

The Board specifically notes that the Veteran is already service-connected for alopecia areata.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

4. After completing directives (2) and (3), ensure that the examination reports are adequate. If deficient in any manner, return the report to the examiner as inadequate. Review the reports to determine whether service connection may be established. If service connection may be established on a direct basis, proceed with readjudicating the Veteran's claims. If service connection may be established secondary to the psychiatric claim, place the Veteran's case in abeyance to await a determination on that matter. If service connection may not be established under either theory of entitlement, readjudicate the Veteran's claims.

5. After undertaking the development listed under directive (1), the RO is directed to schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected residuals of a left knee injury. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 




The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with flare-ups.

6. Ensure that the examination reports are adequate. If it is deficient in any manner, return the report to the examiner as inadequate. 

7. Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


